DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-7 and 9-14 are pending. Claim 8 is canceled. Applicant’s amendment has overcome rejections under 35 USC 102 and 35 USC 103 over Holcomb (US20120329659). Amendment has overcome the previously set forth rejection of claim 2 under 35 USC 112(b), but the amendment has introduced new clarity issues. The amendment has overcome the provisional nonstatutory double patenting rejection over claims of application 16089864.

Claim Interpretation
Claims 13 and 14 contain quantities modified by “about”. The specification does not provide specific numerical bounds as to how “about” is to be interpreted; therefore, in order to definitively establish a range of specific activity covered by limitations modified by “about”  the terms modified by “about” in claims 13, and 14 will be interpreted as encompassing ±10% of the recited numerical value. An interpretation is necessary to establish clear, objective bounds on the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal powder" in lines 5, 6, 8, 9, and 11; claim 5 recites the limitation "the metal powder" in lines 1-2 and 3; claim 6 recites the limitation "the metal powder" in line 1; claim 7 recites the limitation "the metal powder" in line 1; claim 10 recites the limitation "the metal powder" in lines 2-3; claim 13 recites the limitation "the metal powder" in lines 3-4, and claim 14 recites the limitation "the metal powder" in line 3. There is insufficient antecedent basis for this limitation in the claims. Note that the amendment filed December 13, 2021 deletes antecedent basis for a metal powder.
Claim 1 recites the limitation "the conductive material" in line 11; claim 13 recites the limitation "the conductive material" in line 4, and claim 14 recites the limitation "the conductive material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does provide antecedent basis for “a conductive metal”; however, it is not clear if the conductive metal is intended as the claimed conductive material.
Claims 2-7 and 9-14 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080282537), cited in the IDS dated April 5, 2021.
Regarding claims 1, 3-6, 10, and 13-14 Lee discloses a 3D printing method (forming a wiring of a printed circuit board [0003], [0008], [0022], [0049], [0064]). Lee discloses a step of applying an electromagnetic field to a three-dimensional shape (induction heating of the base film on which the wiring pattern is formed [0022], [0049], [0057], Figs. 2-3) molded by using a 
Lee discloses that the metal nanoparticle may be iron or nickel [0025], [0054], thereby meeting the additional limitations of claim 4. Lee is silent on the relative magnetic permeability and the conductivity of the metal powder (nanoparticles); however, relative magnetic permeability and conductivity are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure identifies iron and nickel as examples of conductive metal which meet the claimed properties (paragraphs [13], [38], [47], [50], [53], instant claim 4). The nickel and iron disclosed by Lee [0025], [0054] would be expected to have the same properties as nickel and iron and therefore meet the limitation of a relative magnetic permeability of 90 or more (claim 1), within the broad ranges of 90 to about 300,000 (claim 13 and 95 to about 300,000(claim 14) and a conductivity of 8 MS/m or more at 20°C (claim 3). Within the present disclosure Ni powder (paragraph [38]), iron (paragraph [50]), and cobalt (paragraph [59]) all meet the permeability requirements of claims 12, 13 and 14.
Lee discloses that the slurry (ink) comprises the metal powder (nanoparticles) [0025], [0054], and a binder (organic compound of ink dependent on nanoparticle size) [0055]. Lee does not disclose slurry (ink) composition for embodiments with nickel or iron, but Lee discloses that for embodiments with copper, the slurry (ink) contains 15 to 20 wt. % of the binder (organic) [0068], [0071], and Lee does not disclose the slurry (ink comprising any constituents other than the nanoparticles and organic. In view of the examples disclosed by Lee, it would have been obvious for one of ordinary skill in the art to form the slurry (ink) containing iron or nickel to have 
Regarding claim 2, Lee discloses molding the metal powder or slurry to the three-dimensional shape and then applying the electric field thereto (induction heating of the base film on which the wiring pattern is formed [0057], Fig. 2).
Regarding claim 6, Lee discloses that the metal powder (nanoparticles) has a particle diameter from 1 to 500 nm [0026] which overlaps the claimed range for a particle diameter. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, Lee discloses electromagnetic field is formed by applying a current at a frequency in a range of 10 to 900 kHz [0027], preferably 100 to 700 kHz [0058]. The preferable range falls entirely within the claimed range.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080282537) as applied to claims 1 and 8 above and further in view of Benichou (US20160236372).
Regarding claim 7, Lee is silent on the shape of the nanoparticles.
Benichou teaches a slurry (ink) intended for use in a 3D printing process [0003]. Benichou teaches that the slurry (ink) comprises conductive metal powder (Co metal particles [0061], [0064]), and organics [0076], [0089]. Benichou teaches that the metal powder is particles are, for example, spherical or substantially spherical or rounded [0058]. 
Both Lee and Benichou teach similar slurries (inks) comprising metal particles and organics for applying layers of metal particles to a surface.

Regarding claim 9, Lee discloses that the slurry (ink) comprises organic which would function as a binder to some extent [0056], [0068], [0071], but Lee is silent on the chemical identity of the organic within the slurry (ink).
Benichou teaches that binder is present within the slurry (ink) [0091-93]. Examples of binders which Benichou teaches include ethyl cellulose (ethyl is an alkyl group) (rheological agents may also serve as binders [0089]).
The organics in the slurry (ink) disclosed by Lee must have some chemical identity. It would have been obvious for one of ordinary skill in the art to use the alkyl cellulose ethyl cellulose as an organic additive in the slurry (ink) disclosed by Lee because Benichou teaches cellulose acetate as an organic for a similar slurry (ink) that serves a similar purpose.
Regarding claim 10, Benichou teaches that the total weight fraction of inorganic particles is 40-60% by weight [0029] and that the binder is 0.1-30% by weight [0093]. In using the chemical binder in the slurry (ink) taught by Benichou, it would have been obvious to add binder in the proportions relative to the particles bound taught by Benichou of 0.1-30% binder to 40-60% particles bound. The proportions taught by Benichou calculate to 0.1 to 43 parts binder per 100 parts particle bound by weight, which overlaps the claimed range. The fraction of 40-60% by weight inorganic taught by Benichou overlaps the compositions claimed for metal particles of present claims 1, 5, and 13-14.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20080282537) as applied to claim 1 above and further in view of Zhang (CN102140599B).

Zhang teaches a process for producing a metal product by treating the metal under an electromagnetic field [0002], [0014-15]. In one embodiment Zhang teaches an alternating current of 10-1000A [0016]. 
Both Lee and Zhang teach forming metal products through applying an alternating current.
It would have been necessary for one of ordinary skill in the art to select a current for the alternating current in the process disclosed by Lee. In selecting a current, it would have been obvious for one of ordinary skill in the art to look to the art for guidance on appropriate currents. IN looking to the art it would have been obvious for one of ordinary skill in the art to use the current values distraught by Zhang as an appropriate alternating current value for forming a metal product. The current values taught by Zhang encompass the claimed currents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11141786 which has issued from patent Application no. 16089191. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the issued patent applies an electromagnetic field to a structure (which must necessarily have some three-dimensional shape) molded by shaping a slurry meeting the limitations of the manipulative steps recited in instant claim 1. Issued patent claims properties and parameters of instant claims 3-6 and 9-14 to overlapping or encompassing extent.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant remarks that the amendment has overcome rejections under 35 USC 112(b). While amendment has overcome previously set forth rejections under 35 USC 112(b), the amendment has introduced new issues under 35 USC 112(b).
Regarding rejections under 35 USC 103 over Holcomb (US20120329659) and over Lee (US20080282537), applicant argues that “[n]either Holcomb nor Lee discloses a slurry with an organic binder and the metal powder”. Applicant’s amendment has overcome all rejections over Holcomb, and the argument directed to Lee is not persuasive because Lee discloses metal nanoparticles [0025], [0054] dispersed in an organic phase [0055]. Metal nanoparticles are powder, and dispersion the particles in an organic phase meets the claimed limitation of a slurry. The organics which Lee discloses to form a base film include binders [0023].
Regarding applicant’s argument that “Lee is directed to printing wires and does not refer to the height/thickness of the printed wires and is not directed to 3D printing process by using a slurry containing a binder and conductive metal powder”, Lee explicitly discloses in examples that the printed wires have a height, a length and a width (“As shown in FIG. 3, a copper wiring pattern 310 having 1 cm            
                ×
            
        10 cm            
                ×
            
        10 µm of width (a)            
                ×
            
         length (b)            
                ×
            
         thickness (c) was printed” [0064]). Printing an object in three dimensions (height, length and width) meets the claimed limitation of 3D printing, and the disclosure does not limit the definition. Lee discloses that the object having three dimensions is printed using the ink ([0022], [0056], claim 1), and Lee discloses that the ink comprises metal nanoparticles dispersed in an organic phase [0055] thereby meeting the claimed limitation of a slurry. 
Regarding arguments that “Lee simply fails to disclose or suggest any specific content or compositions of a binder added to a slurry. Accordingly, Applicant respectfully requests withdrawal of the rejection”, in an example, Lee discloses that the slurry (ink) contains 15 to 20 
Applicant acknowledges but request to defer the nonstatutory double patenting rejections over application 16/089191; therefore, the rejection on the same grounds is maintained over U.S. Patent No. 11141786 which has issued from patent Application no. 16089191. As the claims have issued, the nonstatutory double patenting rejection is no longer provisional.
Applicant acknowledges rejections of dependent claims over Lee, but only argues Lee as applied to independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736